

Exhibit 10.1.6




RESTRICTED STOCK AGREEMENT


PURSUANT TO THE
GREAT PLAINS ENERGY INCORPORATED
LONG-TERM INCENTIVE PLAN
EFFECTIVE MAY 7, 2002 (THE PLAN)


Agreement dated as of _____________, and entered into, in duplicate by and
between GREAT PLAINS ENERGY INCORPORATED (the Company) and _____________ (the
Grantee).


WHEREAS, all capitalized terms used herein shall have the respective meanings
set forth in the Plan; and


WHEREAS, the Grantee is employed by the Company or one of its subsidiaries in a
key capacity, and the Company desires to (i) encourage the Grantee to acquire a
proprietary and vested long-term interest in the growth and performance of the
Company, (ii) provide the Grantee with the incentive to enhance the value of the
Company for the benefit of its customers and shareholders, and (iii) encourage
the Grantee to remain in the employ of the Company as one of the key employees
upon whom the Company's success depends;


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:



1.  
Restricted Stock Award. The Company hereby grants to the Grantee ___________
shares of the Company's common stock (Restricted Stock) subject to the
restrictions provided herein (Award). During the period of time such shares are
subject to such restrictions, the Grantee shall have all rights of a shareholder
with respect to such shares with the exception of the receipt of dividends which
shall be paid into a dividend reinvestment account subject to the same
restrictions as the Restricted Stock.




2.  
Terms and Conditions. It is understood and agreed upon that the grant of
Restricted Stock is subject to the following terms and conditions:




 
a.
Restriction Period. The Restricted Stock granted hereunder may not be sold,
transferred, pledged, hypothecated or otherwise transferred other than as set
forth herein. The restrictions will terminate ____________________ (Restriction
Period).




 
b.
In the event the Grantee leaves the employment of the Company before the end of
the Restriction Period, the Restricted Stock is subject to forfeiture as set
forth in the Plan.




 
c.
Change of Control. In the event of a Change of Control as defined in the Plan,
the Restricted Stock shall be deemed to have been fully earned and payable as
set forth in the Plan.




3.  
Shares. The shares will be held in book entry for the restricted period. The
interest represented by the restricted stock may not be sold, transferred,
pledged, hypothecated or otherwise transferred, except in accordance with the
provisions of this Agreement.




4.  
Payout of Award. Upon completion of the Restriction Period, all restrictions
upon the Award will expire. A certificate representing the Award will be issued
without any restrictions, and the shares will become non-forfeitable.




5.  
Notices. Any notice hereunder to the Company shall be addressed to the Office of
the Corporate Secretary.



GREAT PLAINS ENERGY INCORPORATED
 
By: ________________________________
       ______________________





______________________________
Grantee




